Title: Mary Smith Cranch to Abigail Adams, 9 August 1790
From: Cranch, Mary Smith
To: Adams, Abigail


My dear Sister
Braintree August 9th 1790
It is so long since I have heard from you that I begin to be very uneasy I am the more so as I know it is about the time for mrs Smith to be confin’d & you did not give me the most favourable account of her health in your last letter. you I know feel all the anxeity of a tender mother for her but I hope to hear soon that She has presented you with a fine Grandaughter— my little Richard grows astonishingly he is not five months old & yet he can step very well & stand alone with only resting his hands upon a Chair & is so fat that I wonder how his mama can tend him, but She poor girl is wasted to nothing almost. She wants better living than a country Clergyman can afford— I made her get some wine & drink a glass or two of it every day She complains of such a faintness as you use’d to feel when you nurs’d
I dare say you thought much of us on commencment day. we had a fine day of it, but a very Crouded assembly. I did not go till the morning & then went to meeting, but I was made quite sick by it— I came home about ten a clock with a violent sick head-ack mrs Norton came the day before & keept house for me She wanted to go but I perswaid’d her not to
every thing was in very nice order: We dind above a hundred People besides the multitude who came in to drink, & eat cake & cheese in the morning & afternoon— our cake was excllint I wanted to send you a peice of it—but the company gave the best proof in the world of its being good—there was only a few Broken Peices came home. We had thirty one chickens, 2 Legs of Bacon four Tongues, a rump of Beef roast’d—& a round allamoded, Lettuce & green Peas. Lucy went up with her Brother the day before & had all the Tables sat in the morning— we had mr Beals as before for five days— For care & fidelity he is another mr Brisler— We took Celia with us to be in the kitchen to Boil the Peas wash the Dishes &C— we got a lower Room for that purpose. Mr Cranch had laid up the Benches & tables we had before for this purpose—but I believe I have done now with the care of commencments— We dressd all the meat here but the roast Beef—mrs Foster did that for us
you will see an account of the performences in the Paper—but it will not tell you that your son spoke as well both as to matter & manner as any of them He has left college my Sister with deservedly the best characture in the World
His behavior has been not only unexceptionable but exemplary says the President & professors & not a hint did I ever hear of his misconduct either in Publick or Private. His characture is form’d I trust go sweet youth & act your part in the world in such a manner as finally to obtain the approbation of the Judge of all the Earth— It must give you pleasure to have him with you—but I do not know how to part with him. Cousin JQA has been with us a few days this week he is well, has taken an office from one part of your house in Boston & is to Board with Doctor Welsh I shall go to Town this week & see what State is cloaths & linnen are in & put him into good repair Mr Cranch has inlarg’d his Shop & made an office for William in one part of it—& now My dear Sister I know we can feel for each other— may success attend them both as they act with integrity & honour
There is a Gentleman & Lady from Demerarah who are come to this country for their health who wish to hire your house & furniture for a year or more mr Alleyne apply’d to me to know if you would lett it & desir’d me to ask you She is a cousin of his they have no children & but two Servants & mr Alleyns says they are steady good People— I told him I hop’d you would come & Spend the wintre here your self: I cannot give up the hope—how I shall feel to have you go further & not see your Face once more— we think it will not be best to remove your Books from the office they will be safer there than any where else— We go to the House & open & air it as often as we think it necessary I am more concern’d about the carpets than any thing else I am affraid the moths will get at them— we are going this week to make a Brushing & rubing— All the things which were brought from college are to be put up & stow’d away— we took part of a hamper of Porter which we found in your cellar for cousin Tom. one dozen was left which we return’d to the cellar again we did not take any of the wine, but bought a few Gallons
Miss Nancy Quincy was married, the week befor last Deacon Storys Family & mrs Quincy & Son & Deacon Marsh were all the company— William & Lucy din’d with them the next day—
Ned green is dead. What a dreadful thing it is to dye unlamented—
our worthy uncle Quincy was at meeting to day & is well mrs Eunice is yet at Doctor Phipps’s but is no better—I think she will never return to Boston again. if she continues to wast as fast as she had done there will not be much left to remove any where. her Brother & his wife came to see her last week & brought her every thing she wanted for her comfort mrs Paine & Mrs Greenleaf have been since—they appear to wish to make her last days as comfortable as they can—
William & Lucy are gone to Weymouth their Sister was very sick yesterday & took a Puke I hope she is better but I feel uneasy she had been eating milk & made her stomach ack—

mrs Hall is well but mrs Turner does not get well—
My Love to mr Adams & My dear Cousins all— pray write soon I cannot bear to be so long without hearing from you— Shall you want any rose wather
mr Cranch sends Love— I am with the tenderest affection ever your Sister—
M Cranch
